Citation Nr: 1426427	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability, claimed as left eye blindness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at an April 2014 Travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran sustained a traumatic injury to the left eye in service while playing racquetball. 

2.  The Veteran has a currently diagnosed left eye disability, which includes diagnoses of branch retinal vein occlusion, vitreous hemorrhage, macular hole, angle recession, secondary glaucoma, retinal neovascularization, and left eye blindness.  

3.  A left eye disability, to include left eye blindness, is etiologically related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left eye disability, to include left eye blindness, have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is granting service connection for PTSD (for accrued benefits purposes).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's diagnosed eye disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends his current left eye disability, which has resulted in left eye blindness, is related to a racquetball injury in service.  He testified during November 2011 DRO and April 2014 Travel Board hearings that he injured his left eye in January 1977 while playing racquetball and that he was sent to the emergency room of a local community hospital for treatment.  The Veteran's wife testified in April 2014 that she was told by one of the doctors at the time of injury that the Veteran would eventually go blind in the left eye.  The Veteran testified that he first sought treatment for vision problems in his left eye post-service in 1997.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a left eye disability, currently diagnosed as branch retinal vein occlusion, vitreous hemorrhage, macular hole, angle recession, glaucoma, retinal neovascularization, and left eye blindness, was incurred in service.  

The Board finds that the Veteran sustained a traumatic injury to the left eye in service while playing racquetball.  Service treatment records show that the Veteran was treated for trauma to the left eye in January 1977 after a racquetball injury, consistent with the Veteran's report.  He was provided with a provisional diagnosis of hyphema.  Treatment records from Montana Deaconess Medical Center dated in January 1977 also show that the Veteran was admitted to the emergency room for contusion of the left eye with hyphema.  He was discharged in approximately one week later without evidence of secondary hemorrhage and the retina was stated to be intact.    

The Veteran has currently a diagnosed left eye disability which includes diagnoses of branch retinal vein occlusion, vitreous hemorrhage, macular hole, angle recession, secondary glaucoma, retinal neovascularization, and left eye blindness as shown by a June 2012 private ophthalmology examination and VA examinations dated in October 2009 and May 2013.  

The Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed left eye disability is related to a 1977 racquetball injury in service.  While an October 2009 VA examiner opined that the primary cause of the vitreous hemorrhage and branch vessel occlusion in the left eye was more likely than not due to high blood pressure, he also stated that it was possible that it may be related to the Veteran's in-service racquetball injury.  A June 2012 private ophthalmology examination shows that the Veteran's glaucoma was associated with past ocular trauma to the left eye in 1977, and a December 2010 private treatment report from Texas Retina Associates indicates that left eye vision loss was due to glaucoma.  Accordingly, the Board finds that private medical evidence provides probative evidence of a nexus between current left eye glaucoma and associated vision loss and the Veteran's in-service injury.  

A May 2013 VA medical opinion also relates the Veteran's left eye disability, at least in part, to an in-service left eye injury.  A May 2013 VA examiner described a history of branch vein occlusion with neovascularization and vitreous hemorrhage in 2006, with a rise in eye pressure and decrease in vision in 2009.  The VA examiner stated that left eye blindness was a result of vascular problems and complications occurring between 2006 and 2008, and that intraocular pressure rise could be attributed to the fragility and susceptibility of this eye due to the racquetball accident and left angle recession.  The VA examiner opined that the Veteran had two etiologies for glaucomatous damage and subsequent blindness in the left eye.  She opined that the catalyst for most of the damage was due to branch retinal vein occlusion in 2006; however, she stated that this was complicated by angle recession that was caused by the in-service racquetball injury.  Based on the May 2013 VA examiner's opinion, the Board finds that branch angle recession is directly related to the Veteran's in-service injury.  The Veteran's diagnoses, to include branch vein occlusion, vitreous hemorrhage, and glaucoma and associated nerve damage were shown to be further complicated by branch angle recession and past damage to the left eye.  The Board finds that both the May 2013 VA opinion and June 2012 private ophthalmology opinion provide probative evidence addressing the etiology of the Veteran's left eye disability, to include glaucoma and associated left eye blindness, as these opinions were provided by medical professionals based on a comprehensive examination of the Veteran with consideration of his history of injury in 1977.   

Because the competent, credible, and probative evidence of record shows that the Veteran's left eye disability, to include left eye blindness, was caused or aggravated by an in-service traumatic injury to the left eye, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left eye disability, diagnosed as branch retinal vein occlusion, vitreous hemorrhage, macular hole, angle recession, secondary glaucoma, retinal neovascularization, and left eye blindness, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left eye disability (diagnosed as branch retinal vein occlusion, vitreous hemorrhage, macular hole, angle recession, secondary glaucoma, retinal neovascularization, and left eye blindness) is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


